Citation Nr: 9930102	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-48 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for the residuals of 
dental trauma, for the purpose of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO).  In that decision, the RO 
denied service connection for an eye disorder and for 
residuals of dental trauma.  The claim for service connection 
for an eye disorder will be addressed in a remand that 
follows the decision on the other issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a dental condition.

2.  The veteran's tooth number nine was fractured in service.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
purpose of obtaining VA outpatient dental treatment for tooth 
number nine are met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 17.161(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the evidence discussed below, the 
Board finds that the veteran's claim for service connection 
for dental trauma is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  The Board further finds that 
VA has met its duty to assist in developing the facts 
pertinent to that claim.  38 U.S.C.A. § 5107 (West 1991).

The veteran is seeking service connection for residuals of a 
dental disorder that he claims arose in 1982.  Specifically, 
he asserts that he had a tooth knocked out in a motor vehicle 
accident.  He reports that the lost tooth was replaced during 
service with a false tooth that is held in place with cement.  
He reports that on several occasions the replacement tooth 
has fallen out and has required reattachment.  He is seeking 
entitlement to VA dental treatment for any ongoing problems 
with that tooth.

Service connection for dental disability may be granted for 
each missing or defective tooth, and each disease of the 
investing tissues, that is shown to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1712 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.381(b) (1999).  Under VA regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
considered to be disabling conditions.  Those conditions may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (1999).

The veteran's service medical records indicate that the 
veteran was in a motor vehicle accident in January 1982, and 
that he sustained a closed fracture of the crown of tooth 
number nine.  Dental treatment records reflect the fracture 
was found to continue below the gumline.  Later in 1982, a 
new crown was placed on the tooth, and on teeth numbers 
seven, eight, and ten.  In 1988, the crown and post of tooth 
number nine fell out.  A dentist removed the remainder of the 
post from the canal, and replaced the crown.  On VA 
examination in August 1998, the veteran reported that he had 
continued to have problems with tooth number nine, and that 
he had had private dental treatment of the tooth 
approximately three months prior to the VA examination.  The 
examining dentist noted that tooth number nine had been 
replaced with a bridge.

The loss of the veteran's tooth number nine is not eligible 
for payment of service-connected disability compensation, as 
that tooth is replaceable (as shown by the fact that it has 
been replaced).  His replaced tooth number nine is a 
noncompensable condition and eligible for service connection 
only for the purpose of entitlement to dental examinations or 
outpatient treatment.  38 C.F.R. § 3.381(a) (1999).

As to each noncompensable service-connected dental disorder, 
a determination will be made as to whether it was due to a 
combat wound or other service trauma, or attributable to 
prisoner-of-war experience.  38 C.F.R. § 3.381(b) (1999).  
The veteran claims that his tooth number nine was knocked out 
in a motor vehicle accident.  Service medical records show 
that the tooth was fractured in a January 1982 motor vehicle 
accident.  Thus, the Board finds that the veteran's tooth 
number nine was injured by a trauma during service.

Applicable law provides several categories, or classes, of 
eligibility for VA outpatient dental treatment.  See 
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.161 (1999).  A compensable service-connected dental 
condition is required for Class I eligibility.  38 C.F.R. 
§ 17.161(a) (1999).  The traumatic injury of the veteran's 
tooth number nine qualifies for Class II(a) eligibility, 
which applies to a service-connected noncompensable dental 
condition that resulted from a service trauma.  For that 
tooth, the veteran is eligible for any treatment indicated as 
reasonably necessary for the correction of the service-
connected disability.  38 C.F.R. § 17.161(c) (1999).


ORDER

Entitlement to service connection for the purpose of 
obtaining VA outpatient dental treatment of tooth number nine 
is granted.


REMAND

In March 1998, the Board remanded the veteran's claim for 
service connection for an eye disorder for further 
development.  The Board instructed the RO to schedule the 
veteran for a VA visual examination for the purpose of 
ascertaining the etiology of any current eye disorder.  The 
Board instructed that the examination report was to include 
an opinion from the examining physician as to whether any 
current eye disorder was related to the veteran's service.  
In August 1998, the veteran underwent a VA visual 
examination.  The examination report, however, did not 
contain any opinion regarding etiology and service nexus.

The Court has emphasized that the Board has a duty under law 
to ensure that the RO complies with remand orders of the 
Board or the Court.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board will remand the case for the RO 
to obtain the medical opinion that the Board requested in 
1998.  The RO should arrange for the physician who examined 
the veteran's eyes in August 1998 to review the veteran's 
claims file, and to provide the opinion that was requested in 
1998.  If it is not possible to obtain an opinion from that 
physician, the veteran should be scheduled for a new visual 
examination, with a review of his file and the requested 
opinion to be provided by the physician who performs the new 
examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the appellant 
that he may submit additional evidence 
and argument on the matter the Board has 
remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should provide the veteran's 
claims file to the VA physician who 
examined the veteran's eyes in August 
1998.  It is requested that the examiner 
review the veteran's entire claims file.  
That physician is requested to comment on 
the relationship, if any, that exists 
between any current disorder of the 
veteran's eyes and the veteran's service, 
such as whether any such disorder had its 
onset in service.  The physician should 
also determine the etiology of any 
astigmatism present, noting whether such 
astigmatism is congenital or 
developmental in nature and, if so, the 
approximate date of onset of such 
disorder and whether such disorder 
underwent an increase in severity during 
service.  The examiner should also 
provide rationales for his or her 
opinions.

3.  If it is not possible to obtain an 
opinion from the physician who examined 
the veteran's eyes in 1998, the RO should 
schedule the veteran for a new VA visual 
examination for the purpose of 
ascertaining the etiology of any current 
eye disorder.  It is requested that the 
examiner review the veteran's entire 
claims file prior to the examination.  
The examiner is requested to identify any 
refractive error present and comment on 
the relationship, if any, that exists 
between any current eye disorder and 
service, such as whether any such 
disorder had its onset in service.  The 
examiner should also determine the 
etiology of any astigmatism present, 
noting whether such astigmatism is 
congenital or developmental in nature 
and, if so, the approximate date of onset 
of such disorder and whether such 
disorder underwent an increase in 
severity during service.  The examiner 
should also provide rationales for his or 
her opinions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







